Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on November 30, 2021. 

2. Claims 1-20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “a function collector configured to parse a native library of files to extract functions in the form of exposed application program interfaces (APIs) written in a first computer language, and to assign each extracted function a unique identifier value; a documentation collector configured to parse the native library of files to extract sections of non-executable human readable text that explain operation or flow of the extracted functions, and to associate the sections of extracted text with the extracted functions using the unique identifier values; and a software binding generator configured to generate a set of software language bindings in a different, second computer language, each software language binding comprising an executable script that, when executed, activates a corresponding extracted function from the source file using the identifier value associated with the corresponding extracted function,” in independent claims 1 and 11, which are not found in the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 9,430,200 to Trofin et al. discloses a set of APIs provides a different cross-sectional view of an application or framework than the view provided by sectioning along class or library boundaries or binding units. Functionality features are independent of a baseline functionality of the application and framework architects can identify dependencies between API implementations when creating or modifying a software framework's architecture.
NPL to Sevilla et al. discloses a generalized socket API, which are opaque identifiers used by applications to refer to network resources; sockets and software bindings are configured to evolve with the Internet by hiding mobility, multihoming, and multiplexing issues from applications, do not induce significant overhead in the protocol stack, preserve backwards compatibility with today's networks and applications.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.

Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192